
	

113 SRES 25 ATS: Honoring Gonzaga University on its 125th anniversary.
U.S. Senate
2013-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 25
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Ms. Cantwell (for
			 Mrs. Murray (for herself and
			 Ms. Cantwell)) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Gonzaga University on its 125th
		  anniversary.
	
	
		Whereas, in 1881, at the request of the citizens of the
			 City of Spokane Falls, Washington, Father Joseph Cataldo, S.J., a Jesuit from
			 the Rocky Mountain Mission, committed to establishing a school along the banks
			 of the Spokane River;
		Whereas, on September 17, 1887, Gonzaga College officially
			 opened its doors with an inaugural class of 18 students;
		Whereas Gonzaga College, known today as Gonzaga
			 University, has grown into a nationally recognized 4-year liberal arts
			 university, where nearly 8,000 students can choose from more than 75 fields of
			 study, select from 25 master's degree programs, and pursue doctoral degrees in
			 law and leadership studies;
		Whereas Gonzaga University is repeatedly listed as one of
			 the best comprehensive regional universities in the western United States, is
			 ranked second in the United States among small universities for alumni serving
			 in the Peace Corps, and consistently earns a place on the President’s Higher
			 Education and Community Service Honor Roll;
		Whereas Gonzaga University invests more than $60,000,000
			 annually in scholarships and in financial assistance to its students;
			 and
		Whereas notable Gonzaga alumni include a former Speaker of
			 the United States House of Representatives, a Governor of the State of
			 Washington and the first female Attorney General of the State of Washington,
			 the current Chaplain of the United States House of Representatives, judges of
			 the United States district courts, and members of the Washington State Supreme
			 Court: Now, therefore, be it
		
	
		That the Senate—
			(1)honors Gonzaga
			 University on its 125th anniversary;
			(2)celebrates the
			 commitment of Gonzaga University to its students and to educating the whole
			 individual, including the mind, body, and spirit;
			(3)applauds Gonzaga
			 University for its dedication to instilling the importance of service to others
			 and civic engagement; and
			(4)congratulates the
			 students, staff, faculty, alumni, and supporters of Gonzaga University for
			 their many contributions in the United States and abroad.
			
